Filed 6/8/22 In re C.F. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----




    In re C.F. et al., Persons Coming Under the Juvenile                                       C094854
    Court Law.

    YOLO COUNTY HEALTH AND HUMAN                                                (Super. Ct. Nos. JV20193811,
    SERVICES AGENCY,                                                             JV20193812, JV20193813,
                                                                                        JV20193814)
                    Plaintiff and Respondent,

             v.

    T.C.,

                    Defendant and Appellant.




            T.C., mother of the minors (mother), appeals from the juvenile court’s order
terminating her parental rights and freeing the minors for adoption. (Welf. & Inst. Code,
§§ 366.26, 396.)1 She challenges the court’s finding of adoptability and its finding that



1    Undesignated statutory references are to the Welfare and Institutions Code.

                                                             1
the beneficial parental relationship exception did not apply. Finding no merit in mother’s
claims, we affirm the juvenile court’s orders.
                  FACTUAL AND PROCEDURAL BACKGROUND
        Four minors are the subject of mother’s appeal: C.F. (six years old), V.F. (four
years old), H.R. (one year old), and P.C. (two months old). A.F. is the father of C.F. and
V.F. J.C. is the father of P.C. The identity of H.R.’s father is unknown.
        The minors came to the attention of the Yolo County Health and Human Services
Agency (Agency) when, in November 2019, J.C. pushed and strangled mother while she
was holding the infant P.C., and in the presence of one-year-old H.R. When mother
attempted to call the police, J.C. prevented her from doing so. J.C. was eventually
arrested, but mother was reluctant to end her relationship with him. She did agree to a
safety plan whereby, in order for the minors to remain in her care, she would enroll in
domestic violence education and individual counseling, seek a permanent restraining
order against J.C., and file for full custody of the minors.
        Initially, mother appeared to be adhering to the safety plan. However, on
December 12, 2019, it was discovered that mother had been hiding J.C. in her home in
direct violation of the restraining order. The minors were removed from mother and
placed in two separate foster homes, with the two eldest minors in one foster home and
the two youngest minors in another. On December 16, 2019, the Agency filed petitions
pursuant to section 300, subdivision (b), alleging the minors were at substantial risk of
serious physical harm due to the domestic violence between mother and J.C.
        Jurisdiction and Disposition Hearings
        At the jurisdiction hearing held on January 7, 2020, the juvenile court sustained
the allegations in the petitions, adjudged the minors dependents of the juvenile court, and
ordered a counseling referral for C.F. The disposition hearing was set for January 28,
2020.



                                              2
       The Agency filed its disposition report on January 24, 2020. The Agency
recommended reunification services for mother and the two known fathers, J.C. and A.F.
The report documented mother’s extensive child welfare history, including at least 15
prior referrals between 2010 through 2019, several of which involved domestic violence.
Mother struggled with understanding the impact of domestic violence on herself and the
minors and had been unable to keep the minors safe from violence. She remained in
contact with J.C., arriving with him for visitation with the minors. She needed intensive
services to address issues regarding the cycle of family violence and being a victim of
domestic violence, as well as parenting classes to increase her parenting skills and her
understanding of the minors’ physical, emotional, and developmental needs. Mother
reportedly suffered from a history of depression and had sought mental health services.
       The disposition report noted that mother informed the Agency that while she had
continued contact with J.C., he had neither returned to, nor was he living in, the home
with her. She reported that J.C. was trying to abide by the restraining order, but it was
she who was pressuring him to “return to the home and be a family.” Mother claimed the
domestic violence incident with J.C. was a one-time event and occurred due to the stress
and pressures she and J.C. faced, including the death of her father and the birth of her
daughter. She also reported a history of domestic violence with A.F.
       The report further noted developmental and behavioral issues with H.R. and C.F.
H.R. struggled with speech and communication. It was reported that she often made
garbling noises when she attempted to speak. The Agency recommended a referral for an
Alta Regional Center speech and language assessment. C.F. reportedly had difficulty
with anger and often hit his younger sibling, V.F. He also threw temper tantrums when
his requests were denied, and he struggled with being truthful. He appeared to be fearful
of consequences when he got in trouble at his foster home, and he informed the social
worker that J.C. “whooped” and slapped him when he got in trouble. Both he and H.R.



                                             3
told the social worker about fighting in the home, being hit, being spanked on the bottom,
and being slapped in the face by J.C. when mother was at the store.
       The Agency did not recommend returning the minors to mother’s care, as mother
had not yet gained insight or the skills to keep herself and the minors safe from domestic
violence. Without intensive services to address their experiences and the impact of the
trauma, as well as intensive services to address mother’s mental health, the minors would
be at greater risk. Given the fathers’ respective histories of domestic violence and anger,
the Agency believed it was unsafe to return their respective children to them.
       At the conclusion of the disposition hearing, the juvenile court ordered out-of-
home placement. The juvenile court also ordered the Agency to provide reunification
services to the parents. The court then set a six-month review hearing for July 6, 2020.
       Six-Month Review Hearing
       As of the six-month review, there were no new concerns regarding the minors,
who continued to live comfortably in two separate foster homes with all of their needs
being met. C.F. expressed his desire to return to mother’s care. The Agency’s status
review report noted that mother told the Agency that J.C. lived with the paternal
grandmother, however J.C. reported his address to be the same as mother’s. There had
been one reported incident of domestic violence since the disposition hearing. On May 1,
2020, J.C. was arrested after he got into an argument with mother and threw a chair at her
car. Meanwhile, the other father, A.F., had undergone a psychological evaluation after
attempting suicide. He was referred to mental health treatment for medication and was
refusing to communicate with the Agency.
       Mother was engaged in services prior to the statewide shutdown due to the
COVID-19 pandemic. She suffered from “high anxiety,” but had yet to undergo a
medication assessment. She showed “ambiguous” levels of insight regarding her
understanding of domestic violence and was inconsistent in her attendance in parenting
classes. She claimed J.C. needed to work on his anger. She was participating in two 20-

                                             4
minute video visits (necessitated by the ongoing pandemic) per week. It was noted that
mother struggled to redirect the older minors during visits but was open to suggestions
and redirection from the visitation monitor. It was reported that during a visit mother had
asked C.F. if he was being abused, without any context or reason, which seemed to
confuse C.F. Mother also made accusations that a caregiver was yelling at the minors
and calling them names.
       Having continued concerns for the safety of the minors if returned to the parents’
care, the Agency recommended, and the court ordered, continued out-of-home placement
and continuing reunification services to the parents.
       Twelve-Month Review Hearing
       The court held a 12-month review hearing pursuant to section 366.21, subdivision
(f) on January 12, 2021. According to the Agency’s report for the hearing, the parents
were not adjusting well. J.C. had been arrested in July 2020 for unlawful possession of a
firearm and again in October 2020 for disobeying a court order. A.F. was in custody
after being arrested twice in October 2020 for false imprisonment and battery of a spouse
or cohabitant and violation of parole, and once in December 2020 for threatening a crime
with intent to terrorize. Mother was still in a relationship with J.C., albeit tumultuous.
During an unannounced home visit in July of 2020, the parents argued in front of an
Agency social worker and at another point while the parents were out of sight of the
social worker, the social worker heard mother say “ow,” and mother reported J.C. pushed
her in the back with a book. On July 29, 2020, mother, who drove J.C. to a visit, left him
stranded at the visitation center. Mother asked to use the restroom and did not return.
Mother and J.C. also argued during a child family team meeting on October 5, 2020, and,
the following day, mother called the police asking that J.C. be removed from her home
before the line was disconnected. Mother did not pick up when the police tried to call her
back, and later called the social worker and explained that she had called the police
because J.C. had been aggressive with her. On October 17, 2020, police responded to a

                                              5
domestic violence call at mother’s home and arrested J.C. Mother later told the social
worker she was not in danger, and she only called the police because J.C. would not leave
the home.
       Mother was less than compliant in her services. She completed a parenting
program. She participated in individual therapy but stopped making progress and was no
longer addressing stress and anxiety. She was referred to a new program, but the Agency
determined she did not make substantial progress despite consistently attending for four
months. Mother participated in domestic violence classes, but her insight and follow-
through were still in the early stages of change.
       Both mother and J.C. were visiting all four minors together. Visits transitioned
from video to in person and, when the minors struggled with three-hour visits, mother
offered to shorten her visits to two hours to better accommodate the minors. There were
concerns, however, with mother’s ability to safely manage the minors and to engage them
at their level. Mother cancelled a few visits, including a visit on C.F.’s birthday because
the visitation center required that masks be worn and would not allow her to bring cake
for C.F. When mother complained about the staff’s assessment of her parenting skills
and claimed staff was flirting with J.C., the parents were referred to another visitation
program. However, the referral was cancelled after mother rescheduled the intake
meeting three times.
       The children’s placement had changed during this reporting period. The two older
children, C.F. and V.F. had been placed together, but when their caregiver expressed
concerns about inappropriate physical boundaries between the two children, V.F. was
moved to the foster home where the two younger minors were residing. However, when
V.F. exhibited high energy, stole things from around the house, and hit the caregiver’s
daughter with a broom, the caregiver gave notice to have the children removed.
Subsequently, all four minors were placed together in a new placement in November



                                              6
2020. The new caregiver was interested in being a concurrent home for all four minors.
There were no behavioral concerns with the two youngest children.
       C.F. continued to exhibit fluctuating behavioral issues at school. In November
2020, he flipped over a desk and was transitioned to distance learning, and he displayed
aggressive and depressive behaviors for which he was attending individual therapy. V.F.
continued to steal things around the house and hide them in her room.
       The juvenile court held a contested 12-month review hearing on February 11 and
February 16, 2021. The court found none of the parents had made sufficient progress or
were capable of providing a safe environment for the minors, terminated reunification
services, and set the matter for a section 366.26 hearing.
       On April 16, 2021, the Agency requested court authorization for psychotropic
medication to be administered to C.F. and V.F., both of whom had been diagnosed with
attention deficit hyperactivity disorder and both of whom were having difficulty
concentrating on tasks. Following a contested hearing and mother’s objection, the court
denied the request without prejudice.
       Section 366.36 Hearing
       In its section 366.26 report filed May 28, 2021, the Agency recommended
termination of parental rights with a permanent plan of adoption. The minors continued
to live together in the same placement. C.F. was still exhibiting some concerning
behavior, including purposely wiping H.R.’s face with a cleaning cloth, picking up a
knife and “posturing at” V.F., and climbing on the bathtub and swinging off the shower
rod, tearing down the shower curtain. C.F. also had tantrums during which he hit others,
called them names, and destroyed property. He reported there was a demon in his
bedroom and claimed the caregiver’s son tried to place him in the closet or under the bed.
The caregiver felt C.F. needed a higher level of care. However, C.F.’s behavior
improved when, as recommended by C.F.’s therapist, the caregiver’s husband spent more
individualized time with him. V.F. reportedly mimicked C.F.’s behaviors and threw

                                             7
temper tantrums when the caregiver attempted to redirect her behavior. H.R. likewise
mimicked V.F.’s behaviors, including throwing things during a temper tantrum.
       Despite the minors’ behaviors, the potential adoptive parent was very committed
to the minors and expressed a desire to adopt all four children. C.F. and V.F. preferred to
be returned to their biological parents but, if that was not possible, they wanted to live
with their siblings in their current foster home. The State Department of Social Services
(DSS) assessed the minors as physically healthy, and while they assessed that H.R.
appeared to be behind developmentally, they assessed the other minors as
developmentally on track, albeit with some behavioral issues, and determined that each
were likely to be adopted. The Agency recommended parental rights be terminated and
the minors remain in their concurrent placement under a permanent plan of adoption.
       The section 366.26 hearing commenced on August 31, 2021, and was completed
on September 1, 2021. By the time of the section 366.26 hearing, mother was visiting
with the children once a week for a two-hour period and visits were generally going well.
Social worker Velma Green testified that her recommendation that the court terminate
parental rights and order adoption as the permanent plan was based on the fact that the
minors had been in their foster placement since November 2020, and they were bonded
with their caregiver whom they referred to as “mom” and to whom they looked to for
support and comfort. Green testified that the caregiver advocated for services for the
minors and provided a stable and nurturing environment for them.
       Green further testified that C.F. was receiving counseling due to his behavioral
issues and was calmer during visits as a result. C.F. told her that he wanted to return to
his parents, but if he could not reunify with his birth parents he wanted to remain in his
current placement. Green testified that C.F.’s statements were normal for a child his age
because, in her experience, “all kids have a desire to return to their birth parents.” C.F.
also told Green that he did not get along with his foster parent’s son with whom he shared
a room because the son would not play video games with him and had tried to put him in

                                              8
a closet. Green investigated the claim and found it to be unsubstantiated. She noted the
foster parent informed her that C.F. occasionally lied, something Green herself observed
once. Although the foster parent’s son had reportedly hit C.F., Green described their
relationship as a sibling relationship and noted she had no concerns for C.F.’s safety.
       Green testified she believed adoption was in C.F.’s best interest because he would
remain in his current placement, together with his siblings, with a foster parent who was
“his primary caretaker,” “very nurturing,” “very committed to keeping the siblings
together,” and “able to advocate for his services and make[ ] sure to follow the
recommendations of the service providers.” Green testified that C.F. sought comfort and
direction from his foster parent and, while he had initially referred to her as his “fake
mom,” he had recently started calling her “mom” and stated she was “like a second
mother.”
       Green further testified that V.F. was receiving counseling for some issues
involving parentified behavior toward her younger sibling, P.C., but her behavior had
improved since the inception of the case. Green testified that V.F. told her that if she
could not return home to her parents, she wanted to stay in her current foster placement.
Like C.F., Green believed adoption was in V.F.’s best interest.
       As for the two youngest minors, Green testified H.R. was receiving speech
therapy, physical therapy, and occupational therapy. Green observed H.R. and P.C. to
seek direction and comfort from their foster parent, although they could be somewhat
“clingy.” Green testified she believed adoption was also in H.R.’s and P.C.’s best
interest.
       Regarding visitation, Green testified that mother saw the minors for two hours on
Wednesdays and that visits were going well. However, Green testified that terminating
parental rights would not be detrimental to the minors. She opined that the minors would
be able to adjust to not having frequent contact with their parents because “they have
services put in place and counseling so the foster parents will be able to utilize their

                                              9
services if needed.” Green testified that, if parental rights were terminated, contact
between the minors and the parents would gradually decrease to allow the minors, the
foster parent, and the birth parents time to stabilize and adjust to the change.
       Che Cha, an adoption specialist with DSS, testified that she had met with the
children on five occasions. Regarding C.F., Cha had conversations with him about
adoption and not returning home to his mother. In an initial conversation with Cha, C.F.
told her that he wanted to return home to his mother, but in a more recent conversation he
told her that if he wasn’t able to return to his mom, that he wanted to live with his
siblings and the current caregiver. Cha admitted that C.F. had a bond with mother.
When Cha told C.F. in March 2021 that he would not be returning to his parents, C.F.
stated he was sad but that his wish was to always live with his siblings and never lose
contact with them and to see his mother. Cha described the relationship between C.F.
and the foster parent as loving. On occasion, when Cha observed C.F. acting out, the
foster parent appropriately redirected him. Cha testified that V.F. also expressed her
desire to return to mother and, if that was not possible, to stay with her siblings, H.R. and
P.C., who Cha noted were very attached to the foster parent.
       Mother testified that C.F. and V.F. each wrote letters to the court during a visit
while the visitation monitor was present. The letters were admitted as exhibits at the
hearing. In her letter, V.F. wrote “Dear Judge if u [sic] take mommy away that would
hurt me.” C.F. wrote “I want to come home. I don’t want to loose [sic] my mom. I
would cry forever.” Mother claimed she did not prompt the minors to write the letters
and only helped them with spelling. On rebuttal, the visitation monitor testified she only
left the visitation room once for a brief period to sign paperwork and she never saw the
minors writing letters during a visit. On further rebuttal, the social worker testified she
was informed by V.F. that mother instructed her to write the letter and V.F. wrote the
letter because C.F. had written one. She further testified that C.F. told her he wrote the



                                             10
letter after mother informed him the judge made the decision whether he would return
home to mother.
       The court found the minors were adoptable, noting none of the concerns raised
about the difficult relationship between C.F. and his foster brother would impede
adoptability. The court rejected mother’s request for a permanent plan of legal
guardianship for some or all of the minors, namely due to the fact that it would place the
minors “on a different legal track,” which was contrary to the minors’ best interests, and
could potentially result in a loss of placement because the foster parent was not interested
in legal guardianship.
       Addressing the beneficial parental relationship exception to adoption, the court
found the first prong—regular visitation and contact—was satisfied and undisputed. As
for the second prong—whether the child would benefit from continuing the relationship
and whether there was a compelling reason to determine that termination of parental
rights would be detrimental to the child—the court found that while there was a positive
relationship between mother and the minors, the foster mother and her husband were
filling a parental role, while mother was not. The court found some benefit to continuing
the relationship between mother and the minors, however the court further found the
benefit of adoption greatly outweighed the benefit of continuing the parental relationship.
The court terminated parental rights and ordered a permanent plan of adoption for all four
minors.
                                      DISCUSSION
                                             I
                                       Adoptability
       Mother contends there was insufficient evidence to support the court’s finding that
the minors were adoptable. She claims the likelihood of adoption was negatively
impacted by behavioral problems exhibited by three of the four minors, C.F.’s difficulties



                                            11
with his foster brother and his need for a “higher level of care,” and the foster parent’s
struggle with the minors’ behaviors. The claim lacks merit.
       To terminate parental rights, “the [juvenile] court must find by clear and
convincing evidence that it is likely that the child will be adopted.” (In re Asia L. (2003)
107 Cal.App.4th 498, 509; see also § 366.26, subd. (c)(1).) There must be “convincing
evidence of the likelihood that adoption will take place within a reasonable time.” (In re
Brian P. (2002) 99 Cal.App.4th 616, 624.) Although a finding of adoptability must be
supported by clear and convincing evidence, the determination that it is likely the child
will be adopted within a reasonable time “is nevertheless a low threshold.” (In re K.B.
(2009) 173 Cal.App.4th 1275, 1292.)
       The issue of adoptability “focuses on the minor, e.g., whether the minor’s age,
physical condition, and emotional state make it difficult to find a person willing to adopt
the minor. [Citations.] Hence, it is not necessary that the minor already be in a potential
adoptive home or that there be a proposed adoptive parent ‘waiting in the wings.’ ” (In re
Sarah M. (1994) 22 Cal.App.4th 1642, 1649, italics omitted.) But “ ‘the fact that a
prospective adoptive parent has expressed interest in adopting the minor is evidence that
the minor’s age, physical condition, mental state, and other matters relating to the child
are not likely to dissuade individuals from adopting the minor. In other words, a
prospective adoptive parent’s willingness to adopt generally indicates the minor is likely
to be adopted within a reasonable time either by the prospective adoptive parent or by
some other family.’ ” (In re Lukas B. (2000) 79 Cal.App.4th 1145, 1154, italics omitted;
accord, In re Sarah M., at pp. 1649-1650.)
       We review the juvenile court’s finding on this issue under the substantial evidence
standard, giving it the benefit of every reasonable inference and resolving any evidentiary
conflicts in favor of affirming. (In re I.I. (2008) 168 Cal.App.4th 857, 869.) That is, we
must determine whether the record contains substantial evidence from which the court
could find clear and convincing evidence that the child was likely to be adopted within a

                                             12
reasonable time. (In re B.D. (2008) 159 Cal.App.4th 1218, 1232.) If so, “[i]t is irrelevant
that there may be evidence which would support a contrary conclusion.” (In re K.B.,
supra, 173 Cal.App.4th at p. 1292.)
       Here, there was sufficient evidence to support the court’s finding of adoptability.
Prior to November 2020, C.F. exhibited behavioral issues including hitting V.F. and
throwing tantrums, and the previous caregiver reported potential inappropriate physical
boundaries between the two minors. V.F. was moved to the two younger siblings’
placement but, when she exhibited high energy, stole things from the caregiver’s home,
and hit the caregiver’s daughter with a broom, the caregiver gave notice and V.F. was
removed from that placement.
       In November 2020, all four minors were placed together with their current
caregiver. As mother points out, care of the two eldest minors in their new placement
was not always smooth sailing. Despite their behavioral issues, the caregiver never
wavered in her desire to provide permanency for all four minors and was committed to
adopting them. She addressed the minors’ behavior issues and supported and advocated
for them. For example, she addressed the poor boundaries between C.F. and V.F. by
placing C.F. in a room with another boy in the home and placing V.F. with the girls on a
different floor. The minors were all physically healthy and, with the exception of H.R.,
developmentally on track. They each had a positive relationship with their caregiver,
whom they called “mom” and to whom they looked for support and comfort. “A child
who is happy, healthy and young, with no discernable developmental problems, can be
found to be generally adoptable” whether or not a prospective adoptive family has been
identified as ready to adopt. (In re B.D. (2019) 35 Cal.App.5th 803, 817.) Here, there
was a prospective adoptive parent who was committed to keeping the minors together,
advocating for them, caring for them, and addressing their negative behaviors, which
improved over time.



                                            13
       Mother makes much of the caregiver’s statement that C.F. needed “a higher level
of care,” arguing the caregiver’s statement was “code for ‘group home’ ” and suggested
the placement was “ ‘close to failing.’ ” We note that, while mother essentially asserts
there could be no other meaning for the statement, she provides no authority for that
assertion. We do not engage in such speculation and, in the absence of any evidence that
the placement was failing, or the caregiver intended to give notice, we conclude mother’s
assertion is not supported by the record.
       Mother also argues the request of “the foster parent” for psychotropic medications
to control the behaviors of C.F. and V.F. was an “obvious sign” that the caregiver was
struggling and unable to control the minors’ behaviors. As a preliminary matter, it was
the minors’ pediatrician who recommended the medication and the Agency who
requested its use, not the caregiver. The caregiver was honest with the social worker
about the challenging behaviors of the minors and open to suggestions and advice. For
example, on the recommendation of a therapist, the current caregiver’s husband began to
spend more individualized time with C.F., resulting in an improvement in C.F.’s
behavior. There was no evidence presented to suggest the caregiver was unable to
manage the behaviors of C.F. and V.F.
       Finally, mother asserts the most recent placement was “showing signs of
unraveling,” as evidenced by the fact that C.F.’s foster brother tried to push C.F. under
the bed and into a closet, forced C.F.’s arms behind his back, and hit C.F. hard enough to
leave a bruise. Mother also claims the foster parent “appeared to denigrate, rather than
support C.F.” when the foster parent claimed C.F. occasionally lied. We are not
persuaded. The social worker testified to having been told by the foster parent that C.F.
occasionally lied. She further testified that she had personally observed him do so on at
least one occasion. In any event, as with mother’s previous assertions, there was no
evidence the placement was “unraveling” or that the foster parent did not support C.F.
Indeed, even assuming C.F. was telling the truth, the social worker and the juvenile court

                                            14
both characterized the relationship between C.F. and his foster brother as a normal sibling
relationship that raised no concerns for the safety of C.F. or the viability of the
placement.
       The juvenile court’s finding of adoptability was supported by substantial evidence.
                                              II
                 Beneficial Parental Relationship Exception to Adoption
       Mother contends the juvenile court erred by failing to find the beneficial parental
relationship exception to adoption applied. The claim lacks merit.
       At the selection and implementation hearing held pursuant to section 366.26, a
juvenile court must choose one of the several “ ‘possible alternative permanent plans for
a minor child. . . . The permanent plan preferred by the Legislature is adoption.
[Citation.]’ [Citations.] If the court finds the child is adoptable, it must terminate
parental rights absent circumstances under which it would be detrimental to the child.
[Citation.]” (In re Ronell A. (1996) 44 Cal.App.4th 1352, 1368.) There are limited
circumstances permitting the court to find a “compelling reason for determining that
termination [of parental rights] would be detrimental to the child.” (§ 366.26, subd.
(c)(1)(B).) Such circumstances include when the parents have maintained regular
visitation and contact with the child, the child would benefit from continuing the
relationship, and termination of parental rights would be detrimental to the child.
(§ 366.26, subd. (c)(1)(B)(i) [beneficial parental relationship exception]; In re Caden C.
(2021) 11 Cal.5th 614, 625-626.)
       To prove that the beneficial parental relationship exception applies, the parent
must show there is a significant, positive emotional attachment between the parent and
child. (In re Beatrice M. (1994) 29 Cal.App.4th 1411, 1418-1419.) The parent must also
prove that the parental relationship “ ‘promotes the well-being of the child to such a
degree as to outweigh the well-being the child would gain in a permanent home with
new, adoptive parents.’ ” (In re S.B. (2008) 164 Cal.App.4th 289, 297, quoting In re

                                              15
Autumn H. (1994) 27 Cal.App.4th 567, 575.) “In other words, the court balances the
strength and quality of the natural parent[-]child relationship in a tenuous placement
against the security and the sense of belonging a new family would confer. If severing
the natural parent[-]child relationship would deprive the child of a substantial, positive
emotional attachment such that the child would be greatly harmed, the preference for
adoption is overcome and the natural parent’s rights are not terminated.” (In re Autumn
H., at p. 575.)
       The beneficial parental relationship exception to adoption is an exception to the
general rule that the court must choose adoption where possible, and it “ ‘must be
considered in view of the legislative preference for adoption when reunification efforts
have failed.’ ” (In re Celine R. (2003) 31 Cal.4th 45, 53.) It “must be examined on a
case-by-case basis, taking into account the many variables which affect a parent[-]child
bond. The age of the child, the portion of the child’s life spent in the parent’s custody,
the ‘positive’ or ‘negative’ effect of interaction between parent and child, and the child’s
particular needs are some of the variables which logically affect a parent[-]child bond.”
(In re Autumn H., supra, 27 Cal.App.4th at pp. 575-576.) The party claiming the
exception has the burden of establishing the existence of any circumstances that
constitute an exception to termination of parental rights. (In re C.F. (2011)
193 Cal.App.4th 549, 553.) The factual predicate of the exception must be supported by
substantial evidence, but the juvenile court exercises its discretion in weighing that
evidence and determining detriment. (In re Caden C., supra, 11 Cal.5th at p. 630; In re
K.P. (2012) 203 Cal.App.4th 614, 622.) We do not substitute our judgment for that of the
juvenile court as to what is in the child’s best interests. (In re Caden C., at p. 641.)
       The specific elements of this statutory exception require a close examination of
“the importance of the child’s relationship with the parent or the detriment of losing that
relationship.” (In re Caden C., supra, 11 Cal.5th at p. 626.) “When it weighs whether
termination would be detrimental, the court is not comparing the parent’s attributes as

                                              16
custodial caregiver relative to those of any potential adoptive parent(s).” (Id. at p. 634.)
“[C]ourts should not look to whether the parent can provide a home for the child; the
question is just whether losing the relationship with the parent would harm the child to an
extent not outweighed, on balance, by the security of a new, adoptive home.” (Ibid.)
       Here, the juvenile court found the first element of the exception—regular
visitation and contact—was satisfied. That finding is undisputed on appeal. However, it
is not enough for a parent to show frequent and loving contact during pleasant visits. (In
re C.F., supra, 193 Cal.App.4th at p. 555.) In that regard, mother claims there was
sufficient evidence to establish that the minors had a substantial, positive emotional
attachment to her and would benefit from continuing their relationship with her, as
demonstrated by the care she provided them prior to removal, the repeated requests by
C.F. and V.F. to be returned to her care, the visitation notes establishing her positive
interactions with the minors, and the parental role she maintained throughout the case.
We are not persuaded.
       While the two eldest minors spent a significant portion of their young lives in
mother’s care, the quality of the time in that tenuous placement is questionable given
mother’s significant child welfare history between 2010 and 2019, as well as the repeated
incidents of domestic violence witnessed by the minors and the resulting negative
behaviors exhibited by some of the minors. Once the minors were removed and placed in
foster care, they began to improve and adjust to their respective placements. When C.F.
and V.F. had difficulties that caused the caregivers to give notice, all four minors were
placed together with their current caregiver. Some behavioral problems undoubtedly
persisted with the two eldest minors, but the caregiver remained firm in her commitment
to the minors, working to address those issues and giving no indication that the placement
was failing, thus giving the minors security and a sense of belonging with their
caregivers.



                                             17
       As to the two younger minors, H.R. was only a year old when she was removed
from mother, and P.C. only two months. By the time of the section 366.26 hearing, they
had spent more of their life living out of mother’s care than they had living in her care.
Significantly, they had spent more of their life living with each other than they had living
with mother.
       Mother argues she maintained her parental role throughout the proceedings by
bringing things to visits, playing with the minors, and redirecting them when needed;
seeking help for V.F.’s speech problems; and objecting to the medication requests.
Perhaps, but there is no evidence that mother’s actions in this regard continued or
developed a substantial, positive emotional attachment with the children and here, the
juvenile court found that it did not, noting that the relationship between mother and the
minors was not a significant one.
       The fact that C.F. and V.F. both preferred to return to their biological parents
suggested a positive emotional attachment to mother but not necessarily a substantial one.
Indeed, the minors were just as willing to stay with their current caregiver, whom they
referred to as “mom,” so long as all four siblings could stay together. Indeed, it was
C.F.’s desire overall, to remain with his siblings. Nor were the visitation notes
dispositive as to the nature and benefit of interactions between mother and the minors.
While there were certainly visits that went well during which mother acted appropriately
and the minors enjoyed themselves, there were also issues that presented themselves
outside of the visits. For example, C.F.’s negative behaviors reportedly escalated before
and after visits with mother, including tantrums and attempts to hurt his younger siblings.
V.F.’s and H.R.’s behaviors also escalated prior to and after visits, and the caregiver
reported having difficulty redirecting them from tantrums. P.C., the youngest of the
minors, was reportedly very attached to the caregiver after visits and tended to become
fussier than usual.



                                             18
       On whole, the record demonstrates substantial evidence that mother lacked a
relationship with the children, the continuation of which would benefit the children.
“Interaction between natural parent and child will always confer some incidental benefit
to the child. The significant attachment from child to parent results from the adult’s
attention to the child’s needs for physical care, nourishment, comfort, affection and
stimulation. (See Goldstein et al., Beyond the Best Interests of the Child (1973) p. 17.)
The relationship arises from day-to-day interaction, companionship and shared
experiences. (Id. at p. 19.) The exception applies only where the court finds regular
visits and contact have continued or developed a significant, positive, emotional
attachment from child to parent.” (In re Autumn H., supra, 27 Cal.App.4th at p. 575.) We
agree with the juvenile court, that mother’s relationship with the minors was not
necessarily significant and thus the minors would not benefit from continuing it.
       Additionally, mother identified little, if any, evidence that terminating her
attachment with the children would be detrimental to any of them. Quite the contrary.
As discussed above, the minors were improving and becoming more settled with their
potential adoptive parent, whom they called “mom” and to whom they were bonded. The
foster parent provided a stable and nurturing environment for the minors and was
committed to providing permanency to all four of them. When the benefits of a stable,
adoptive, permanent home outweigh the harm the child would experience from the loss of
a continued parent-child relationship, the court should order adoption. (In re Caden C.,
supra, 11 Cal.5th at pp. 633-634; In re Autumn H., supra, 27 Cal.App.4th at p. 575.)
Here, the juvenile court did not abuse its discretion in concluding that any benefit the
minors would receive in continuing their relationship with mother would not outweigh
the well-being they would gain in a permanent home with their new, adoptive parent. (In
re S.B., supra, 164 Cal.App.4th at p. 297.)
       The juvenile court did not err in finding the beneficial parental relationship
exception to adoption did not apply.

                                              19
                                   DISPOSITION
     The orders of the juvenile court are affirmed.



                                                   /s/
                                               EARL, J.



We concur:



   /s/
MAURO, Acting P. J.



    /s/
DUARTE, J.




                                          20